DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.
 
Status of Claims
Applicant filed an amendment on 03/03/2022.  Claims 5, 10, and 12 have been cancelled.   Claims 21 and 22 are newly added. Claims 1, 11, 13, 14, 16, 17, 19, and 20  have been amended.  Claims 1-4, 7-9, 11, 13-14, and 16-22, as filed 03/03/2022, are examined herein.  This action is a FINAL rejection.

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The objection to claim 1 is withdrawn in light of Applicant’s amendment. 
Regarding the rejection under 35 USC 103, Applicant argues (pages 11-12 of the Remarks) that  the cited art does not teach or suggest the following features: 
“determining that the first GUI includes one or more features that indicate a type of GUI, waiting, by the capture agent for a predetermined time based on the type of GUI; and after the waiting, parsing, by the capture agent, a second GUI displayed on the device”
 Applicant's arguments are persuasive.  The rejection under 35 USC 103 is withdrawn.
In light of the amendments to claims 1 and 20, a new rejection under 35 USC 112(a) is made. 



Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7-9, 11, 13-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 have been amended to recite the limitation (emphasis added) “determining that the first GUI includes one or more features that indicate a type of GUI; waiting, by the capture agent, for a predetermined amount of time based on the type of GUI; and after the waiting, parsing, by the capture agent, a second GUI displayed on the user device”. Applicant states that support for this amendment is found in the original claim 5 (as filed 07/03/2019) and in [0057-0058] of US 20210004880. Claim 5 as filed 07/03/2019 recites: “parsing, by a capture agent, a first GUI displayed on the user device; determining that the first GUI is not a receipt; waiting, by the capture agent, for a predetermined amount of time; and after the waiting, parsing, by the capture agent, a second GUI displayed on the user device.”  Examiner notes that paragraphs [0030-0033]  teach “merchant logic 112 may instruct the capture agent 106 to capture all DOM elements below the first division on Ticketmaster GUIs having a DOM including a first heading tag incorporating the text "Receipt" (e.g., <hl> Receipt <hl>)” and ”Amazon GUI … incorporating the text “item””. These are examples of detection of a “type of GUI.” However, the paragraphs cited by the Applicant do not teach that the predetermined amount of time varies based on the type of GUI.  Examiner searched specification, original claims, and drawings and was not able to locate this limitation. Claims 1 and 20  are rejected based on new matter. Claims 2-4, 7-9, 11, 13-14, 16-19, and 21-22 stand rejected due to dependency of claims 1 and 20. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110035655 (Helneken) [0045] The form definitions may be identified, for example, by a local developer through a GUI by identifying a type of form (e.g., purchase order, invoice, shipping notification).
US 20110099498 (Barkol) [0033] Generating the graph may also comprise identifying what types of GUI elements are contained in the images of GUI components.
US 20110307864 (Grechanik) [0043] The type inferencer logic 116 determines the GUI object types 124 by obtaining, from the GUI object repositories 128, mappings of GUI object types 130, where each of the mappings 130 may comprise properties of a GUI object type 124. Example properties include location, color, and size of the GUI objects. The type inferencer logic 116 may assign GUI object types 124 to each GUI object 118 according to the API call types 114 in sequence determined to be compatible with the GUI object types in sequence 142.
US 20120096145 (Le) “lawful data interception” [0008] The collection function refers to the hardware and software solutions that further organize, analyze, and provide the data to a user, such as a LEA, and that interact with the user, …, to locate and identify meaningful data. …. Metadata refers to data describing details associated with the content. For example, metadata from an IP packet would include source and destination IP address, version, length, options, padding, error correction information, identification, flags, protocol information, subject line, document attachment information, routing information, proxy server information, etc. 
US 2014027947 (Hyde) [0111] As further illustrated in FIG. 6D, operation 622 in various implementations may further include or involve an operation 623 for presenting the GUI that identifies the content as being at least a particular type of news by presenting a GUI that identifies the content as being a particular type of business, financial, and/or market news.
US 20180253441 (Levesque) automated data classification system
US 8429243 (Wang) (17)  [0020] Order confirmation page 206 includes a tracer image 208 that identifies attributes of the completed transaction. … They are embedded on the Hyper-Text Markup Language (HTML) order confirmation page on a merchant site as an image (IMG) tag, where the source (SRC) attribute of the image consists of the URL of an order confirmation tracking server hosted by the shopping application. This tracking URL also includes attributes about the transaction that was just completed by the customer. Example attributes include, without limitation, a merchant identification number, an order identification number, a total amount of merchandise purchased or currency denomination.
US 20040078294 (Rollins) “A parser 112 of the web analytics system can parse the URL and the appended information. The parser extracts data elements from the appended string and stores the extracted data elements in accordance with the generic storage format …”
US 20020083013 (Rollins)
US 20120173966 (Powell) [0084] “ capture agent embedded in webpage 370 for capturing DOM events.” [0087] “To reduce the amount of processing bandwidth needed to capture the web session, DOM events may be filtered based on the identified network events 380 and 382. For example, object 384 may identify the Universal Resource Locator (URL), protocol, and/or payload contained in network requests 380 and 382.”
US 20150032526 (Calman) [0124] “parse the email message bodies, e-receipt bodies, online data, or the like to extract the entities of interest from them. Examples of such extracted entities include merchant name,…, and the like.” “[0126] In another embodiment, an HTML document object model (DOM) approach may be used to parse purchase data records”
US 20150248719 (Hansen) [0033] DOM [0088] scan receipt, extract information … merchant name
US 20160188548 (Ciabarra) capture agent, document object model, “client-side capture agent” [0040] graphical user interface
US 20170017650 (Ciabarra) 
US 20180095941 (Ciabarra) [0026] “For example, a resource may be a web page in an HTML format referenced by uniform resource information (URI), e.g., a uniform resource locator (URL).”
US 20190141466 (Dhua) [0039] recognition model … receipt. FIG. 5 extract service identifiers
US 20200120113 (Burgis) “12. The method of claim 9, further comprising: accessing a website associated with the link; determining that the website refers to at least one web element external to the website; and determining that a source address associated with the at least one web element corresponds to a domain of the online service provider, wherein the determining that the link corresponds to a phishing campaign is further based on the determining that the source address associated with the at least one web element corresponds to the domain of the online service provider” (priority 11/06/2017)
US 20200151578 (Chen) [0070] recognition model … merchant
US 20110276414 (Subbarao) FIG. 3D #332 “Pay-Direct assistant automatically extracts a plurality of attributes … including a receipt.” [0046] Web form filler 214 parses the Document Object Model of biller website 114a and identifies the fields on the one or more payment related web pages. These fields are then mapped onto the payment information gathered from bill pay server 108. In an embodiment of the present invention, the mapping is based on the heuristics associated with the context and the layout of the one or more payment related web pages, which are determined by a combination of user activity monitor 202, GUI manager 204, and navigation manager 208. In another embodiment of the present invention, the mapping is predefined for the one or more payment related web pages of biller website 114a.
US 20130024757 (Doll) [0035] For example, given a web page, the asset identification module 131 can read the document object model for the page, and from there identify individual text, image, video, graphic, or other assets. [0007]  a template is selected from a template database to use as a layout for the items on a page; each template has a number of slots into which content can be placed.
US 20130332283 (Faith) [0061] … the receipt transaction data may be stored in an analytics data store, as indicated by block 78. In some embodiments, this data may be stored in the analytics data store 62 of FIG. 1. Storing the transaction data is expected to facilitate the identification of attributes of relatively profitable offers, as the transaction data indicates which offers historically yielded compensable transactions. Further, storing the transaction data is expected to facilitate relatively accurate auditing of payments from merchants or affiliate networks. 
US 20160117398 (Dakua) FIG. 1 #100 shows URL. [0043] …structural analysis module …  [0044] Structural analysis module 550 may accomplish this analysis in a number of different ways. In certain embodiments, HTML parsers may be used to identify repeated structures in a received communication such as the first product search result communication. … document object model parsing … analysis of metadata … optimized templates …  [0045] Further still, certain embodiments may use interface ripping, user interface scraping, or analyzing an output display and associated user inputs to identify structures within a received communication.  
US 20160307277 (Wengrower) [0013] “…collaborative statistical dynamic specification pages ... An application server is configured to receive inputs from several users, the inputs comprising specification lists consisting of names (titles) and corresponding assets which may be statistically analysable. … [0015] Titles (names): topics pertaining to the subject of the assets, such as of an event (a conference, inauguration, race, meeting, etc., e.g. “Buenos Aires marathon”), a product (books, lawn-mowers, racing bikes, herbicides, etc.), a person (sportsman, artist, actor, politician, etc.), etc. [0016] Attributes: parameters to which values are associated, such as price, distance, time, colour, etc. [0017] “Values: scalable data, generally numeric (“$50”, “3h30m”), includes colours (“red”) and ratings or discrete qualities (“good”, “regular”, “bad”, “expensive”, etc., including types of values exemplified in the specification hereinafter.” [0067] “ a company may have a particular specification page of a product, for example a racing bike, within their account with the system.” [0070] “…document object model (“DOM”) …” [0094] “…FIG. 7… of at least one attribute, value or associated content” Includes clustering and classification.
US 20170147979 (Brady) scrape email of user to extract receipt data. 
US 20200151615 (Krishnan) [0029] The operations of an enterprise may give rise to various document objects including, for example, sourcing requests, purchase orders, sales contracts, invoices, receipts, and/or the like. [0031] The machine-learning model may be trained,… to identify at least one document object and/or action for forming a process flow that exhibits maximum conformance to the one or more existing process flows.
US 10878453 (Pesochinsky) (25) The PS database will store known patterns of ads for all largest and most commonly used search engines and other CCPs. … Patterns will be identified manually or with some programmatic tools by analyzing HTML of the pages and extracting the ad portion of the html, and finally defining a rule for specific pattern, wherein that pattern is reappearing on various permutations of dynamic search result pages. [identify and replace advertisements based on customer preferences]
US 20080120129 (Seubert) 
US 10229314 (Mitchell) “For example, the server 104 may be operable to receive receipt image data from a consumer device 108, and process receipt image data. As discussed in greater detail herein, the server 104 may be configured to perform image cleanup (e.g., if the cleanup has not already been performed by the consumer deice 108), detect a logo of a merchant from the receipt to identify a merchant, and extract receipt text data, and then generate structured receipt data with the extracted receipt text data and a receipt structure associated with the merchant.“
US 11023720 (Desai) FIG. 3 “…image 300 is provided by the user system to a document parsing system for document parsing. In addition to identifying the text of image 300, the document parsing system identifies a subset of the fields. For example, the document parsing system identifies the merchant name, the transaction date, and the transaction total amount.”
US 10055769 (Todd) Automatic invoice generation. “(35) …the invoice application can analyze the photograph to extract transaction data for the transaction 150. … the invoice application utilizes optical character recognition (OCR) technology to extract data … “(46) In the embodiments illustrated in FIG. 2A, assume no particular allocation (or customized invoice) is specified by the user. In such case, the PSS 110 allocates both the first and second transactions to a default invoice. In operation 212, the PSS 110 generates an invoice 206A to include transaction data of both transactions. For example, the invoice 206A includes item-level data of items purchased at the POS system 204-1 and items purchased at the POS system 204-2.”  “(48) FIG. 2B illustrates a technique 200B for generation of an invoice by use of an invoice application associated with the PSS 110. …In particular, the user can launch the invoice application installed on a computing device of the user (e.g., a smart-phone), and submits, for example, two digital images of two receipts for two different transactions. The transactions can be initiated at POS systems that are not in communication with the PSS 110. Each digital image of a receipt 208 can be taken, for example, using a camera of the computing device. … the invoice application can extract the transaction data automatically from each image. In such embodiments, the user simply takes a photograph of a receipt, and details about the transaction are extracted and input into the invoice application. ” 
“(58) The user can search for one or more transactions to create an invoice by using a search box 402 of the invoice dashboard 400. The search box 402 can receive an identifier input by the user to search for one or more transactions associated with that identifier. The identifier can include, for example, a card number of a payment card belonging to the user, an email address belonging to the user, or a phone number belonging to the user. In some embodiments, the user can search for the transaction(s) using a biometric identifier. For example, the user can have a fingerprint stored within the invoice dashboard 400, and can select that fingerprint to search for transactions associated with that fingerprint. Searching for transactions using an identifier is beneficial, for example, when the user may have set up different payment cards (or other different identifiers) to correspond to different clients, thereby enabling the user to categorize, or organize, the transactions.” Payment service system (square) generates invoice based on data from POS. 
US 10685407 (Cabrera) “(35) A FMS 450e account may include transaction data indicating categories or types of items or services purchased by a taxpayer and in some cases, item-level data, such as Level III data, identifying specific items or services that were purchased. A FMS 450E is defined to include, any computing system implemented, on-line or web-based, system, package, program, module, or application that gathers financial data, has the capability to receive or retrieve financial data including item-level electronic transaction data, analyze and categorize at least part of the financial data into various reports or displays that are provided to a consumer, and provides consumer with the capability to conduct, and/or monitor, financial transactions. Types of financial management systems 450e include, but are not limited to any of the following: an on-line, or web-based, or computing system implemented receipt collection financial management system”

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969. The examiner can normally be reached 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692